FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 14, 2022

                                    No. 04-22-00648-CV

                          IN THE INTEREST OF S.R.W., a Child

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01236
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
       On October 13, 2022, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction because the clerk’s record did not contain a final order of
termination. That same day, the trial court clerk filed a supplemental clerk’s record, which
contains such an order. Because the record now contains a final order of termination, we
RETAIN this appeal.

       It is so ORDERED on October 14, 2022.

                                                                 PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT